Petition for Writ of Mandamus Denied and
Memorandum Opinion filed February 24, 2011.
 
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00116-CR
NO. 14-11-00117-CR

 
In Re Leroy Eugene Johnson,
Relator

 

ORIGINAL
PROCEEDING

WRIT
OF MANDAMUS

MEMORANDUM
 OPINION
On February 11, 2011, relator Leroy Eugene Johnson
filed a petition for writ of mandamus in this court.  See Tex. Gov’t
Code Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this court to compel the Honorable Caprice Cosper, presiding judge of the 339th
District Court of Harris County, to ensure that the State is in compliance with
article 64.02 of the Code of Criminal Procedure.   
Relator filed motions for DNA testing, which were
denied.  He appealed those motions to this court in cause numbers
14-10-01247-CR and 14-10-01248-CR.  He contends the State did not comply with
article 64.02 of the Code of Criminal Procedure.  
To be entitled to mandamus relief, a relator must
show that he has no adequate remedy at law to redress his alleged harm, and
what he seeks to compel is a ministerial act, not involving a discretionary or
judicial decision.  State ex rel. Young v. Sixth Judicial Dist. Court of
Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App.2007)
(orig.proceeding).  Relator can raise the issue of alleged noncompliance with
chapter 64 in his appeal.  Because relator has an adequate remedy at law, we
have no authority to issue writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).